DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Applicant’s response filed on September 28, 2020 have been received and entered. Claims 1, 38 and 43 have been amended, while claims 2-21, 24, 26-34, 36-37, 39-42, 44-77 have been canceled. Claims 78-80 and 81 are newly added. Claims 1, 22-23, 25, 35, 38, 43, 78-80 and 81 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1, 7, 12, 14-15, 18, 22-23, 25, 31-32, 35, 38, 43, 49, 54 and 55 in the reply filed on August 9, 2019 was acknowledged. Applicant further include nuclease as species for DNA digesting agent is also acknowledged. Upon further consideration, election of species requirement between different species were withdrawn. 
Claims 1, 22-23, 25, 35, 38, 43, 78-80 and 81 are under consideration. 
Priority
 	Instant application is a 371 of PCT/US2016/027253, filed on April 13, 2016 that claims priority from US provisional application 62/146,618 filed on April 13, 2015.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 14-15, 22-23, 25, 35, 43, 49, 54 and 55 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO/2012/012738, dated 01/26/2012, art of record) and  June et al (US20040087025, dated 05/06/2004) and Dzekunov et al (USPGPUB 20080138877, dated 06/2008). Applicant’s amendments to the claims introducing the limitation that was previously not included in the rejection. Therefore,   the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
s 1, 38, 43, 49, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO/2012/012738, dated 01/26/2012) and  June et al (US20040087025, dated 05/06/2004) and Dzekunov et al (USPGPUB 20080138877) as applied above for claim 1 and further in view of Gregory et al (USPGPUB 20140120622, dated 05/01/2014, filed on 10/10/2013, effective filing date 10/10/2012, art of record). The rejection is withdrawn for the reasons discussed supra. 
Claims 7, 14, 18, 38 and 43 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO/2012/012738, dated 01/26/2012) and Ramos et al (Expert Opin. Biol. Ther. (2011) 11(7), 855-873)/Fields  et al (PLOS One, 2013, 8, 6, e68201, 1-9) as applied for claim 7 above and further in view of and Cost et al (USPGPUB 20130326645, dated 12/05/2013, EFD 05/07/2012), Duchateau et al (US Patent no 9855297, dated 01/02/2018, effective filing date 10/08/2013). The rejection is withdrawn for the reasons discussed supra. 
Claims 1, 14-15, 18, 22-23, 25, 35, 38, 43, 49, 54 were rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Genome Research, 2014, 1012-1019)/ Duchateau et al (US Patent no 9855297, dated 01/02/2018, effective filing date 10/08/2013) and June et al (US20040087025, dated 05/06/2004) and Dzekunov et al (USPGPUB 20080138877). The rejection is withdrawn in view of applicant’s argument introducing the limitation site specific insertion of donor DNA comprising 100 or 500 nucleotide. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 An in vitro method for site-specific transgene insertion into a target genomic DNA region in a mammalian T cells comprising: 
contacting the T cells with an activating composition comprising anti-CD3 and anti-CD28 antibodies for a time period of 1 or 2 days; and 
 transfecting the T cells with a non-viral transfection composition at a time period of 1 or 2 days after contacting the cells with the activating composition; wherein the transfection composition comprises (a) donor DNA,  (b) a mRNA encoding a Cas9 DNA digesting agent and (c) a guide RNA; wherein the donor DNA comprises: (i) a homologous region comprising nucleic acid sequence homologous to the target genomic DNA region; and (ii) a transgene; and wherein the genomic DNA sequence is modified specifically at the target genomic DNA region.
does not reasonably provide enablement for an in vivo method for site-specific transgene insertion or insertion into a target genomic DNA region in a non-mammalian T cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue 
Nature of the Invention: 
 The claims are directed to a method for site-specific transgene insertion into a target genomic DNA region in T cells comprising: contacting the T cells with an activating composition comprising anti-CD3 and anti-CD28 antibodies; transfecting the T cells with a non-viral transfection composition at a time period of 1 or 2 days after contacting the cells with the activating composition; wherein the transfection composition comprises (a) donor DNA, (b) a mRNA encoding a Cas9 DNA digesting agent and (c) a guide RNA; wherein the donor DNA comprises: (i) a homologous region comprising nucleic acid sequence homologous to the target genomic DNA region; and (ii) a transgene; and wherein the genomic DNA sequence is modified specifically at the target genomic DNA region. Dependent claims limit the transgene comprises a chimeric antigen receptor (CAR).
Breadth of the claims:
  The claims are broadly directed to an in vitro, or in vivo method of integrating any transgene into a target genomic DNA region in mammalian or non-mammalian T cells, the method comprising:  transfecting the T cells with a non-viral transfection composition comprising (a) donor DNA, (b) a mRNA encoding a Cas9 DNA digesting agent and (c) a guide RNA; wherein the donor DNA comprises: (i) a homologous region comprising nucleic acid sequence homologous to the target genomic DNA region. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and the Existence of Working Examples:
The specification teaches that cate that activation of the T-cells reduces toxicity associated with plasmid DNA transfection. It is disclosed the GFP expression (FIG. 4A-C) and mean fluorescent intensity (MFI, FIG. 5A-C) is at the highest level of GFP expression when cells are transfected two days post activation (FIG. 4B and FIG. 5B).   FIG. 6A-C shows the proliferation of the cells electroporated at the different time points. Cells electroporated at one day post activation exhibited the most cell proliferation (FIG. 6A), and cells electroporated at 
State of the Art and Predictability of the Art:  
The methods of integrating a transgene into a target locus in the genome of a cell required delivery of the nucleic acid molecules encoding the fusion proteins as well as the substrate for recombination to the appropriate cells in vivo at a level sufficient to support homologous recombination while balancing the negative side effects of non-homologous recombination. 
Guo et al., (Cell Research, 2015 Vol. 25, 767-768) points out "mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals" (page 767, left column, para.1). Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations. Mosaic mutations may affect generation of animal models of genetic human diseases (page 767, right column, last paragraph). It is noted that art teaches that variation in the efficiency with which a specific gRNA directed Cas9-mediated ablation suggesting that on-target efficiency of site directed mutation is highly gRNA dependent (Hsu et al Nat Biotechnology. 2013 Sep;31(9):827-32). Lee et al., (Drug Discovery Today: Disease Models, 2016Vol. 20, 13-20) reports that "considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by engineered nucleases .., there are still critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases". It is noted that recent studies show significant on-target mutagenesis, large deletions, and DNA breaks introduced through gRNA/Cas9 have been reported to result in deletions extending over many kilobases (see  Kosicki et al Nature Biotechnology, 2018, 36, 765-771). It is disclosed that lesions distal to the cut site and crossover events were identified LMO2 by pro-viral insertion in some of the early gene-therapy trials, which caused cancer in these patients. Results reported here also illustrate a need to thoroughly examine the genome when editing is conducted ex vivo. As genetic damage is frequent, extensive and undetectable by the short-range PCR assays that are commonly used, comprehensive genomic analysis is warranted to identify cells with normal genomes before patient administration (see page 771, col. 2, para. 3). The guidance provided in the specification is limited to activation of the T-cells under in vitro condition reduces toxicity associated with plasmid DNA transfection under in vitro condition and the GFP expression (FIG. 4A-C) and mean fluorescent intensity (MFI, FIG. 5A-C) is at the highest level of GFP expression when cells are transfected two days post activation under in vitro condition (FIG. 4B and FIG. 5B). The specification fails to teach in vivo site specific transgene insertion into a target genomic DNA region in T cells in a predictable animal model. It is relevant to note that before the effective filing date of the instant application, art suggested that  in vivo gene editing strategy is unpredictable and inefficient due to delivery and efficiency issues (see Cox et al , Nature Medicine 2015, 21(2), 121-131, see table 1). Cox continue to teach in vivo genome editing involves direct delivery of programmable nucleases to disease-affected cells in their native tissues (Fig. 3, bottom). Cox continue to assert that “. To date, in vivo editing has largely been achieved through the use of viral vectors with defined, tissue-specific tropism. Such vectors are currently limited in their cargo-carrying capacity and tropism, restricting this mode of therapy to organ systems where transduction with clinically useful vectors is efficient, such as the liver, muscle and eye” (see page 127, col. 1, para. 1).  This is further evident form post filing art summarized by the reference of Li et al  (Biomaterials. 2018 July ; 171: 207–218) who teaches (i) obstacle is effective encapsulation of the editing tools in delivery vectors due to the large size in vivo taken with the lack of guidance in the specification and the art at the time of filing, it would have required those of skill undue experimentation to try making and/or using the invention, without reasonable expectation of success. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success


New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23, 25, 35, 38, 43, 78-80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO/2012/012738, dated 01/26/2012, art of record) and  June et al (US20040087025, dated 05/06/2004)/Dzekunov et al (USPGPUB 20080138877, dated 06/2008), Cost et al (USPGPUB 20130326645, dated 12/05/2013, EFD 05/07/2012), Kim et al (Genome Research, 2014, 1012-1019)/ Duchateau et al (US Patent no 9855297, dated 01/02/2018, effective filing date 10/08/2013).
With respect to claim 1,  22-23, 25 and 35, Chen teaches a method for site-specific sequence modification of a target genomic DNA region in cells (para. 2) comprising: transfecting the cells by electroporation with a composition (para. 68); the composition of the single-stranded nucleic acids, (para. 56) comprising (a) a DNA oligo and (b) a DNA digesting agent; wherein the DNA oligo {Targeted genomic DNA deletion of different sizes at the .. .locus ... with single-stranded oligonucleotide and ZFN(para. 115); single-stranded DNA oligonucleotides, (para. 19) , wherein oligonucleotides ranging in length ... 36 nt, (para. 0108); the targeting endonuclease may be a transcription activator-like effector {TALE)-nuclease, Para. [0033); the nucleic acid encoding the targeting endonuclease may be DNA or RNA, (see para. 051) comprises: (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region; and (ii) a sequence modification region; and wherein the genomic DNA sequence is modified specifically at the target genomic DNA region {Targeting endonuclease is able to introduce a double-stranded break at a targeted cleavage site in the chromosomal sequence, (see para. 0004); targeted genomic DNA deletion of different sizes at the ... locus ... with single-stranded oligonucleotide and endonuclease, (see para. 115); oligonucleotides ranging in length ... 36 nt, 100 to 500bases  (see para. 54, 118); the targeting endonuclease may be a transcription activator-like effector {TALE)-nuclease, (see para. 33); the nucleic acid encoding the targeting endonuclease may be DNA or RNA, Para. (0051); introducing into the cell at least one single-
 With respect to claims 25 and 35, Chen et al teach that the cell may be a primary human cells (claims 17-18 of Chen, para. 64 ) including T-cells or B- cells(limitation of claims 1). 
Chen differs from claimed invention by not explicitly disclosing the (i) T-cells are transfected at a period for 1 -2 days after contacting the cells with activating composition  and wherein activating composition comprises anti CD3 and anti CD28 antibodies and (ii) transfection composition comprises mRNA encoding Cas9 as DNA digesting agent and gRNA.
Before the effective filing date of the instant application, it was generally known in art to activate T cells prior to transfection. For instance, June et al disclose transfection of T cells with reporter plasmids is preceded by activation of the T cells (antiCD3/antiCD28), wherein T cell is primary T cells and wherein the T cells are contacted stimulatory agent for about 24 hours or 48h  before introducing the nucleic acid molecule into the T cells (see figure 9. claims 1, 4-6, 9, 16) in order to improve efficiency of transfection and transgene expression. Likewise, Dzekunov  et al teach stimulating primary lymphocytes (5x106 cells/mL) for 48 hours in culture medium prior to transfection with  plasmid DNA for various periods  show to gene transfer of large amount of stimulated-lymphocytes by a non-viral method (see para. 290-291). Dzekunov et al disclose transfecting cells by flow electroporation device is capable of achieving transfection efficiencies of greater than 70% (see para. 179). The combination of references differ from claimed invention by not disclosing the transfection composition comprises Crispr/Cas9. 
Before the effective filing date of the instant application, Cost et al teach creating site specific sequence modification of a target genomic DNA in a cells by a site-specific nuclease such as a zinc-finger nuclease (ZFN) or using the CRISPR /Cas9 system with an engineered crRNA/tract RNA (single guide RNA) to guide specific cleavage (see para. 5) in different cells (see para. 13). It is further disclosed that the nucleases as described above can be introduced as 
Kim teaches a method for site-specific sequence modification of a target genomic DNA region in a primary cells comprising: transfecting the cells by electroporation with a Cas9/gRNA (DNA digesting agent) in combination with a short single stranded DNA (ssODNA) comprising homology regions to the sequence targeted by the Cas9/gRNA (page 1014, col. 1, para. 3, Fig. 3, page 1018, col. 1, para. 2 and 5). It is further disclosed that ssODN containing a diagnostic XbaI site gave rise to targeted genome modification in K562 cells at a frequency of 15% (see figure 3). This method can be used to insert small DNA sequences such as loxP or those that encode affinity tags or antigens at pre-determined genomic sites (see page -14, col. 2, para. 1). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Likewise, Duchateau cure the deficiency by teaching a  method of preparing genetically modified primary T-cells: (a)  pre-activating  T-cells  for several days1-5  with anti-CD3/CD28 coated beads (see example 2), (b)  transfecting mRNA encoding an RNA-guided endonuclease into the primary T-cells, wherein the RNA-guided endonuclease is expressed from the transfected mRNA; (b)    introducing a specific guide RNA or a DNA vector that encodes a specific guide RNA, wherein the specific guide RNA directs the RNA-guided endonuclease to at least one targeted locus in the T-cell genome into the primary T-cells; (c) cleaving the at least one targeted locus in the T-cell genome with the RNA-guided endonuclease; d) generating a (e) expanding the resulting genetically modified T-cells, wherein the RNA-guided endonuclease is Cas9 (see claims 1-2 of ‘297). 
With respect to claim 38, Duchateau teaches providing an engineered T-cells that are intended to express chimeric antigen receptors (CAR) to redirect their immune activity towards malignant or infected cells 9abstract). It is further disclosed that mRNA transfection  steps that led to achievement of >95% transfection efficiency of mRNA in T cells, and the use of the electroporation protocol to transiently express different kind of proteins in T cells. In particular the invention relates to a method of transforming T cell comprising contacting said T cell with RNA and applying to T cell an agile pulse sequence (see col . 3, lines 22 to col. 14, line 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen, June and Dzekunov by using Cas9 system with an engineered single guide RNA as an alternative to ZFN and use gRNA to guide specific cleavage as disclosed in Cost and Kim/Duchateau,, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to modify the method of Chen by stimulating primary T cells with anti-CD3/anti-CD28 for 24 hours or 48 hours before transfecting T cells as prior art reported that such would improve the transfection and integration efficiency with non-viral vector (supra June or Dzekunov). One of skill in the art would have been expected to have a reasonable expectation of success in using engineered single guide RNA and Cas9 because prior art successfully reported using gRNA to guide specific cleavage and would have used any of the nucleases including ZFN, Cas9, TALEN and integrase for the same purpose either in DNA, RNA or any modified forms or analogues or DNA and/or RNA as evident from the teaching of Chen, Kim/ Duchateau. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO/2012/012738, dated 01/26/2012, art of record) and  June et al (US20040087025, dated .
The teaching of Chen, June and Dzekunov, Kim/ Duchateau have been described above and relied in same manner here. However, the combination of reference differs from claimed invention by not disclosing that the donor sequence comprises a CAR. 
Before the effective filing date of the instant application, Gregory et al disclose making the T-cell expressing CAR, the method comprising: cleaving the safe harbor gene in the T-cell using a pair of zinc finger nucleases (ZFNs) such that the exogenous donor sequence encoding the CAR (see para. 115) is integrated into the safe harbor gene (see claim 13), wherein the exogenous sequence encoding the CAR is carried by a plasmid vector or a viral vector and, wherein the endonuclease (ZFNs) are introduced into the cell as mRNA (see claims 15, 16 of ‘622).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen, June and Dzekunov by substituting the donor DNA of Chen with another donor DNA such as CAR as disclosed in Gregory, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported using CAR that is integrated into an endogenous PD1 and/or CTLA-4 gene or CAR donor is integrated by targeted integration into a safe harbor location for optimal therapeutic effect  (see para. 8, 10, 16, 18 and 26 of Gregory). One of skill in the art would have been expected to have a reasonable expectation of success for targeted integration of CAR because prior art successfully integrated donor CAR DNA at a targeted locus using Cas9 encoding mRNA as evident from the teaching of Kim/ Duchateau. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, 

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing Applicants found that adding an activation step at 1 or 2 days prior to cell transfection overcame the toxicity associated with the delivery of a transgene encoded by DNA in gene editing techniques and allowed for an increase in the number of integration events of the transgene (FIG. 9C). This non-viral approach has advantages over prior art methods that include viral integration of transgenes, since viral integration can lead to random integration of transgene sequences. Random integration of target sequences may cause undesired effects due to the inability to control the integration site. These undesired effects include the inactivation of host genes, silencing or lack of adequate expression of the transgene, and the requirement for extensive screening procedures to determine the integration site of the transgene. Furthermore, the current methods provide a high degree of efficiency and cell viability while transfecting DNA encoding a transgene, which has not been demonstrated in the prior art. Applicant argues that Action alleges that June and Dzekunov teach transfection after 1 or 2 days post-activation of T cells, there is no apparent reason to modify the teaches of Duchateau or Kim to include insertion of a transgene from donor DNA, and there is no expectation of success when doing so. Applicant in part rely on exhibit 1 to asser that the KO strategy of Duchateau to allow the precise modification of the genome of T-cells is distinct from a strategy that employs HDR for transgene insertion. Applicant argues that current application provides unexpected results as shown in FIG. 9C of the application showing electroporation of cells 1 or 2 days post activation with CD3/CD28 antibodies led to a surprising increase in the relative number of integrated events. Furthermore, FIG. 15 demonstrates that this method can be used for the stable targeted integration of a transgene (GFP) that is expressed after at least 14 days in culture. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument of adding an activation step at 1 or 2 days prior to cell transfection overcame the toxicity associated with the delivery of a transgene, it is noted that prior art summarized by the reference of June teaches  transfection of T cells with reporter 6 cells/mL) for 48 hours in culture medium prior to transfection with  plasmid DNA for various periods  by a non-viral method (see para. 290-291). Duchateau  further support the teaching of  June/ Dzekunov  by disclosing teaching a  method of preparing genetically modified primary T-cell by first pre-activating  T-cells  for several days 1-5  with anti-CD3/CD28 coated beads (see example 2), before transfecting said T cells. In view of foregoing, it is apparent that adding an activation step at 1 -3 days prior to cell transfection is well known in prior art, thus the relevance of Applicants' arguments with respect to 1-2 activation of T cell prior to transfection of said cell is not apparent. Therefore the fact that T-cells may be expanded and transfected more efficiently following activation for 1-3 days than without activation is an expected result, and is the goal behind activation of T cells prior to transfection. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). In response to applicant’s argument that Duchateau or Kim do not teach insertion of a transgene from donor DNA, it is noted that it is Chen who teaches transfecting the cells by electroporation with a composition (para. 68) comprising (a) a DNA oligo and (b) a DNA digesting agent; wherein the DNA oligo  (para. 115); single-stranded DNA oligonucleotides, (para. 19) , wherein oligonucleotides ranging in length ... 36 nt, (para. 0108) too to 500 nucleotide (see para. 54); the targeting endonuclease may be a DNA or RNA, (see para. 051) comprises: (i) a homologous region comprising DNA sequence homologous to the target genomic DNA region; and (ii) a sequence modification region; and wherein the genomic DNA sequence is modified specifically at the target genomic DNA region {Targeting endonuclease is able to introduce a double-stranded break at a targeted cleavage site in the chromosomal sequence, (see para. 0004); targeted genomic DNA deletion of different sizes at the ... locus ... with single-stranded oligonucleotide and endonuclease, (see para. 115);  region in a primary T cells comprising: transfecting the cells by electroporation with a Cas9/gRNA (DNA digesting agent) in combination with a short single stranded DNA (ssODNA) comprising homology regions to the sequence targeted by the Cas9/gRNA. Thus, To the extent that Duchateau or Kim describe the transfecting T-cells with Cas9/gRNA (DNA digesting agent) in combination with a short single stranded DNA comprising homology regions to the sequence targeted by the Cas9/gRNA, the rejection is applicable to the instant case. Applicants' selective reading of Duchateau or Kim ignores the teachings of the primary reference of Chen et al. There is no requirement for Duchateau or Kim to teach that which is clearly taught by Chen et al. 
In response to applicant’s argument relying on FIG. 9C and figure 15 for unexpected results, it is noted that Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The specification teaches  relative number of integrated events (calculated as cell number x percentage of GFP-positive cells) was highest when cells were transfected two-days post activation and cells transfected with CRISPR exhibited stable transgene expression beyond 6-day time-point (see figure 9C and 15). The claims are not so limited. 

Withdrawn-Claim Rejections - 35 USC § 112-written description
Claims 1, 14-15, 18, 22-23, 25, 35, 38, 43, 49, 54-55 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments to the claims deleting the phrase between 24 and 48, obviates the basis of the rejection. Therefore, previous rejection of claims are hereby withdrawn.
Conclusion
No claims allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632